Affirmed and Memorandum Opinion filed September 29, 2020.




                                      In The

                        Fourteenth Court of Appeals

                               NO. 14-19-00194-CV

                        DANIEL T. BRASHEAR, Appellant

                                        V.

                             JOY A. DORAI, Appellee

                     On Appeal from the Probate Court No. 1
                             Harris County, Texas
                         Trial Court Cause No. 466138

                           MEMORANDUM OPINION

          Appellant Daniel T. Brashear appeals from the summary judgment order
disqualifying him from serving as the executor of decedent Anne Moreland’s
estate.     Brashear, who is pro se, makes numerous arguments interspersed
throughout his appellate briefing making it difficult to discern his exact issues on
appeal.      However, liberally construing his opening brief, we conclude that
Brashear has raised the following issues on appeal.1 In his first issue Brashear
argues that the trial court erred when it considered and then granted appellee Joy
A. Dorai’s motion for summary judgment because Joy did not have standing to
challenge his qualifications to serve as the executor of Moreland’s estate.2
Brashear argues in his related second issue that the trial court violated his due
process rights because it refused to consider his motion arguing that Joy did not
have standing and refused to admit his evidence addressed to Joy’s standing.
Finally, in his third issue, Brashear asserts that the trial court abused its discretion
when it denied his “motion for hearing denovo [sic].” Because we conclude that
Joy had standing to challenge Brashear’s appointment as executor, the record
establishes that the trial court considered Brashear’s arguments, court filings, and
evidence prior to ruling, and the trial court did not abuse its discretion when it
denied his motion to reconsider its summary judgment ruling, we overrule
Brashear’s issues and affirm the trial court’s order disqualifying him from serving
as the executor of Moreland’s estate.

                                        BACKGROUND

       Moreland died on March 11, 2018 in Harris County, Texas. About a month
later, Brashear, a resident of Maryland who is not related to Moreland, filed an
application to probate a purported will Moreland allegedly signed on August 15,


       1
          Brashear is limited to the issues raised in his opening brief because “the Texas Rules of
Appellate Procedure do not allow him to add a new issue in his reply brief that was not discussed
in his original brief.” Marsh v. Livingston, No. 14-09-00011-CV, 2010 WL 1609215, *4 (Tex.
App.—Houston [14th Dist.] April 22, 2010, pet. denied) (mem. op.). This rule applies even
when an appellant appears pro se. See Canton-Carter v. Baylor Coll. Of Med., 271 S.W.3d 928,
930 (Tex. App.—Houston [14th Dist.] 2008, no pet.) (stating that pro se litigants are held to the
same standards as licensed attorneys and must comply with all applicable laws and rules of
procedure).
       2
         Because there are two persons mentioned in this opinion with the last name of Dorai,
we refer to appellee Joy A. Dorai by her first name.

                                                2
2015. Brashear asked the probate court to appoint him the independent executor of
Moreland’s estate.

       On August 6, 2018, Suri Dorai, Moreland’s former husband, filed a “Motion
to dismiss the Will & Testament & also investigate the person(s) involved in the
creation of this false Will & Testament for Anne Moreland.”                   Among other
allegations, Suri Dorai alleged that Brashear was a convicted felon. He also
asserted that the signature on the purported will did not match Moreland’s
signature. Suri Dorai further asserted that Moreland “was losing her mind,” and
that she “suffered from serious mental issues and wasn’t organized.”3 Suri Dorai
believed the purported will was fraudulent and he asked the probate court to
“dismiss the Will & Testament and investigate the parties in question for
perpetrating the fraud.”

       A few months later Joy, Moreland’s biological daughter,4 filed a “Will
Contest and Objections to Probate and Objection to Applicant’s Request for
Appointment.” Joy alleged that in 2015 Moreland “was suffering from mental
health issues and was highly susceptible to outside influence.” Of concern here,
Joy alleged that Brashear was disqualified from serving as the independent
executor of Moreland’s estate because he was a convicted felon and also that he
was otherwise unsuitable to serve as an independent executor. Joy eventually filed
a motion for partial summary judgment on those issues. In response, Brashear
filed a “Motion to Strike Filing for Cause,” arguing that Joy did not have standing
to contest Moreland’s purported will nor to file any objections in the probate

       3
         Other documents filed in the probate proceeding initiated by Brashear indicate that
Moreland resided for some period of time in Maryland. They also indicate that, while living in
Maryland, Moreland owned property but “lived out of a van” and washed “herself from a
bucket.”
       4
           Brashear does not dispute that Joy is Moreland’s daughter.

                                                 3
proceeding. While Brashear did attach evidence to his response, he did not dispute
that he was a convicted felon. In fact, Brashear admitted in open court during the
hearing on Joy’s motion for partial summary judgment that he had been convicted
of first-degree murder. The trial court granted Joy’s motion for partial summary
judgment and signed an order disqualifying Brashear from serving as the
independent executor of Moreland’s estate because he was a convicted felon and
also because “he is highly unsuitable.” Brashear filed this appeal challenging that
order. See Eastland v. Eastland, 273 S.W.3d 815, 819 (Tex. App.—Houston [14th
Dist.] 2008, no pet.) (“A probate court order determining who may serve as an
independent executor is appealable because it finally adjudicates a substantial
right.”) (internal quotation marks omitted).

                                     ANALYSIS

I.    Joy has standing to object to Brashear’s appointment as executor of
      Moreland’s estate.
      We begin by pointing out that the merits of Joy’s will contest are not before
us. Instead, the only matter before us relates to the trial court granting Joy’s
motion for partial summary judgment and thereby disqualifying Brashear from
serving as executor of Moreland’s estate.

      Brashear argues that the trial court erred when it granted Joy’s motion
because Joy did not have standing to challenge his qualifications to serve as the
executor of Moreland’s estate. Brashear bases his argument on his belief that Joy
does not have standing to contest the probate of Moreland’s purported will even
though she is Moreland’s biological daughter, because the purported will
disinherits Joy. In a related issue, Brashear argues that the trial court violated his
due process rights because it refused to consider his motion challenging Joy’s
standing to object to his appointment as executor and also refused to admit his

                                            4
evidence addressed to Joy’s standing. We address these issues together.

      A.     Standard of review and applicable law

      Standing, a component of subject-matter jurisdiction, is a constitutional
prerequisite to maintaining suit under Texas law. Tex. Ass’n. of Bus. v. Tex. Air
Control Bd., 852 S.W.2d 440, 444–45 (Tex. 1993); Sherman v. Boston, 486
S.W.3d 88, 94 (Tex. App.—Houston [14th Dist.] 2016, pet. denied). In statutory
standing cases, we analyze the construction of the relevant statute to determine
upon whom the Texas legislature conferred standing and whether the person in
question falls within that group. See Tex. Dep’t of Protective and Regulatory
Servs. v. Sherry, 46 S.W.3d 857, 859–61 (Tex. 2001). Standing cannot be waived
and can be raised for the first time on appeal. Tex. Ass’n. of Bus., 852 S.W.2d at
444–45.    Whether a party has standing to bring a claim is a question of law
reviewed de novo. Mayhew v. Town of Sunnyvale, 964 S.W.2d 922, 928 (Tex.
1998).

      We review a trial court’s order granting a traditional summary judgment de
novo. Mid-Century Ins. Co. v. Ademaj, 243 S.W.3d 618, 621 (Tex. 2007). In
reviewing a grant of summary judgment, we consider all of the evidence in the
light most favorable to the nonmovant. Ron v. AirTran Airways, Inc., 397 S.W.3d
785, 788 (Tex. App.—Houston [14th Dist.] 2013, no pet.). When a party with the
burden of proof moves for summary judgment on its claim, it must conclusively
prove all essential elements of its claim as a matter of law. Cullins v. Foster, 171
S.W.3d 521, 530 (Tex. App.—Houston [14th Dist.] 2005, pet. denied). Evidence
is considered conclusive if reasonable people could not differ in their conclusions.
Dias v. Goodman Mfg. Co., L.P., 214 S.W.3d 672, 676 (Tex. App.—Houston [14th
Dist.] 2007, pet. denied). In the present case, the relevant evidence is undisputed.

      The Estates Code provides that “a person interested in an estate may, at any
                                          5
time before the court decides an issue in a proceeding, file written opposition
regarding the issue.” See Tex. Estates Code § 55.001. An interested person is an
“heir, devisee, spouse, creditor, or any other having a property right in or claim
against an estate being administered.” Tex. Est. Code § 22.018(1). The person’s
“interest” must be a pecuniary interest in the estate that will be affected by the
outcome of the proceeding. Ferreira v. Butler, 575 S.W.3d 331, 334–35 (Tex.
2019); see Logan v. Thomason, 202 S.W.2d 212, 215 (Tex. 1947) (“[T]he burden
is on every person contesting a will, and on every person offering one for probate,
to allege, and, if required, to prove, that he has some legally ascertained pecuniary
interest, real or prospective, absolute or contingent, which will be impaired or
benefited, or in some manner materially affected, by the probate of the will.”); In
re Estate of Adams, No. 14-12-00064-CV, 2013 WL 84925, at *3 (Tex. App.—
Houston [14th Dist.] Jan. 8, 2013, no pet.) (mem. op.) (“The burden is on every
person contesting a will to allege and, if required, to prove that she has some
legally ascertainable pecuniary interest, real or prospective, absolute or contingent,
that will be impaired or benefited, or in some manner materially affected, by the
probate or defeat of the will.”). “In the absence of such an interest, a contestant is
a mere meddlesome intruder, and it is not the policy of the State of Texas to permit
those who have no interest in a decedent’s estate to intermeddle therein.” Estate of
Adams, 2013 WL 84925, at *3.

      B.     Joy established that she has standing.

      In the present case, Brashear sought to probate a purported will of Moreland.
Joy in turn filed a will contest alleging that the purported will was invalid. It is
undisputed that Joy is Moreland’s biological daughter. It is also undisputed that
Moreland had one other biological child. It is also undisputed that, at the time of
her death, Moreland did not have a spouse.         If the trial court sustains Joy’s

                                          6
challenge to the purported will, Moreland would then have died intestate and her
estate would pass to her heirs, her two children. See Tex. Estates Code §§ 22.015
(stating that an heir is a person who is statutorily entitled to a part of an intestate
decedent’s estate); 201.001 (providing that if a person dies intestate without
leaving a spouse, that person’s estate passes to the decedent’s children). We
conclude therefore that Joy qualifies as a person interested in Moreland’s estate
and has standing to object to Brashear serving as executor of Moreland’s estate.
See id. at §§ 22.018(1) (defining “interested person” or “person interested” as
including heirs); 55.001 (authorizing “a person interested in an estate” to file a
“written opposition” in probate proceedings); Jones v. LaFargue, 758 S.W.2d 320,
323 (Tex. App.—Houston [14th Dist.] 1988, writ denied) (concluding that nieces
and nephews of decedent were persons interested in estate and had standing to file
will contest because they would be heirs if will determined to be invalid).

      To the extent Brashear argues that because the purported will disinherits Joy,
Joy does not have standing, we disagree. Here, the inquiry is not whether Joy has
an interest in the purported will. The inquiry is instead focused on whether Joy has
an interest in the decedent’s estate. Evans v. Allen, 358 S.W.3d 358, 364 (Tex.
App.—Houston [1st Dist.] 2011, no pet.); see In re Estate of Holley, No. 11-15-
00173-CV, 2017 WL 549009, at *4 (Tex. App.—Eastland Feb. 10, 2017, pet.
denied) (mem. op.) (stating that “whether one is indeed entitled to a share of the
estate depends upon the validity of the wills in question, which is a matter to be
decided by trial on the merits of the will contest.”). Because Joy would be one of
Moreland’s heirs if the will contest is successful, she has standing regardless of the
content of the purported will. See Evans, 358 S.W.3d at 364 (“In a contest of a
will already admitted to probate in which the contestant claims that an earlier will
is the last valid will, a beneficiary under the prior will qualifies as a person


                                          7
interested in the estate and thus has standing to maintain the will contest.”); Jones,
758 S.W.2d at 323 (concluding that nieces and nephews were potential heirs, were
interested in estate, and had standing to file will contest). Further, there is no
requirement that, as Brashear argues, Joy must first be declared Moreland’s heir by
a court hearing an heirship proceeding before she has standing to file a will contest.
Instead, as stated above, Joy’s standing to file a will contest is determined by
whether she has a justiciable interest in the litigation. Estate of Holley, 2017 WL
549009 at *4; see Logan, 202 S.W.2d at 215 (“The burden is on every person
contesting a will, and on every person offering one for probate, to allege, and, if
required, to prove, that he has some legally ascertained pecuniary interest, real or
prospective, absolute or contingent, which will be impaired or benefited, or in
some manner materially affected, by the probate of the will.”); Estate of Adams,
2013 WL 84925, at *3 (“The burden is on every person contesting a will to allege
and, if required, to prove that she has some legally ascertainable pecuniary interest,
real or prospective, absolute or contingent, that will be impaired or benefited, or in
some manner materially affected, by the probate or defeat of the will.”).

      C.     The trial court did not violate Brashear’s due process rights.

      Next Brashear argues that the trial court violated his due process rights when
it refused to consider his motion challenging Joy’s standing and refused to admit
his evidence addressed to Joy’s standing. “Due process requires notice and an
opportunity to be heard at a meaningful time and in a meaningful manner.” In re
G.X.H., 584 S.W.3d 543, 553 (Tex. App.—Houston [14th Dist.] 2019, pet. filed).
We conclude that no violation of Brashear’s due process rights occurred here.
First, the record includes Brashear’s pleadings and attached exhibits challenging
Joy’s standing.   Second, the record also includes the reporter’s record of the
hearing on Joy’s motion for partial summary seeking to disqualify Brashear from

                                          8
serving as the executor of Moreland’s estate. Brashear attended and participated in
that hearing.   During the hearing, Brashear was able to argue his position.
Brashear specifically argued to the trial court:

      In the Court’s discretion, Your Honor. If the Court is listening to the
      evidence, I’m the only one that’s been working on Mrs. Moreland’s
      case. Right now you have a motion pending in front a [sic]
      emergency cease and desist order that he mentioned. At that time that
      was filed Mrs. Dorai is not even a party to this case because she hasn’t
      gone through the heirship proceeding. If she is not declared as an
      heir, she doesn’t have the authority to take and file a motion like this
      because she does not have standing under the Texas law. She has no
      pecuniary interest in this case if she is not declared an heir.
The trial court responded that he would “look at it all.” Finally, the trial court’s
order granting Joy’s motion for partial summary judgment states that “[a]fter
consideration of the summary judgment evidence, including affidavits, discovery,
documentary evidence and Non-Movant’s pleadings, and the arguments of counsel,
this Court finds that Contestant’s motion is due to be GRANTED and SUSTAINS
her objections and makes the following findings . . . .” Because the trial court
considered Brashear’s pleadings and evidence, and Brashear participated in the
hearing, we hold Brashear’s due process rights were not violated.

      To the extent Brashear complains that the trial court violated his due process
rights because it did not expressly rule on his challenge to Joy’s standing, we
conclude any error is harmless because the question of standing and subject matter
jurisdiction cannot be presumed and cannot be waived. See Continental Coffee
Prods. Co. v. Cazarez, 937 S.W.2d 444, 448, n.2 (Tex. 1996). Additionally,
standing can be raised for the first time on appeal and the standard of review is de
novo. Mayhew, 964 S.W.2d at 928; Tex. Ass’n. of Bus., 852 S.W.2d at 444–45.
Brashear has been able to raise the issue of Joy’s standing in this court and we


                                           9
have determined that Joy established her standing to object to his appointment as
executor of Moreland’s estate.           We overrule Brashear’s consolidated first and
second issues.

II.   The trial court did not abuse its discretion when it denied Brashear’s
      motion to reconsider the granting of Joy’s motion for partial summary
      judgment.

      In his final issue on appeal Brashear argues that the trial court abused its
discretion when it denied his motion to reconsider its order granting Joy’s motion
for partial summary judgment.5 We disagree.

      Once a trial court grants a summary judgment motion, it generally has no
obligation to consider further motions on the issues adjudicated by the summary
judgment order. Bridgestone Lakes Cmty. Improvement Assoc., Inc. v. Bridgestone
Lakes Dev. Co., Inc., 489 S.W.3d 118, 125 (Tex. App.—Houston [14th Dist.]
2016, pet. denied). The standard of review for a motion to reconsider a prior
summary judgment is whether the trial court abused its discretion. Id. A trial court
abuses its discretion when its decision is arbitrary or unreasonable, or when it acts
without reference to any guiding rules or principles. Id. An abuse of discretion
will not be found if the movant cites no additional evidence beyond the evidence
available to him when the first summary judgment was granted. Macy v. Waste
Mgmt., Inc., 294 S.W.3d 638, 651 (Tex. App.—Houston [1st Dist.] 2009, pet.
denied).

      Here, Brashear repeated the same arguments he had made in his initial
opposition to Joy’s motion for partial summary judgment. In addition, Brashear
did not attach any evidence to his motion to reconsider. In that situation, we


      5
          Brashear titled his motion “Motion for Hearing Denovo [sic].”

                                               10
cannot say that the trial court abused its discretion when it denied Brashear’s
motion for rehearing. Bridgestone Lakes Cmty. Improvement Assoc., Inc., 489
S.W.3d at 125. We overrule Brashear’s third issue on appeal.

                                  CONCLUSION

      Having overruled Brashear’s issues on appeal, we affirm the trial court’s
summary judgment order disqualifying Brashear from serving as the executor of
Morehead’s estate.




                                     /s/    Jerry Zimmerer
                                            Justice



Panel consists of Justices Christopher, Wise, and Zimmerer.




                                       11